Citation Nr: 1328974	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  11-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disability, to include as a result of either exposure to herbicides or chemicals at Fort Detrick.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active service from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a skin disability. 

In July 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the claims file.

The Veteran's Virtual VA claims file also has been reviewed; additional VA treatment records have been uploaded dated through August 2012 and were reviewed by the RO in the June 2013 Supplemental Statement of the Case (SSOC) and by the Board.

In May 2013 the Board remanded the issue on appeal for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In May 2013 the Board stated that a September 2011 VA examination was conducted and upon a review of the claims file and examination, the examiner adequately opined that it was less likely than not that the Veteran's skin disability was due to any chemicals or herbicides he may have come in contact with during military service.   However, the Board found that the September 2011 VA examination opinion did not adequately address whether the Veteran's current skin disability was related to the dermatitis shown in service, as noted in the November 1960 service treatment record, and the Veteran's claims file was sent for an addendum opinion of whether the Veteran's skin disability was as likely as not related to the Veteran's November 1960 episode of dermatitis.

The Veteran's claims file was sent to the September 2011 VA examiner and in May 2013 he provided an addendum opinion.  The VA examiner once again discussed the Veteran's current skin condition and any chemicals or herbicides he may have come in contact with during military service; he once again provided a negative nexus opinion.   In reference to the Veteran's claim on the basis of direct service connection the VA examiner stated that "The only skin condition documents in the records provided, again, is that of a contact dermatitis of the penis.  There is no documentation of residual effect from this rash."  

The Board finds that the May 2013 VA examination opinion did not adequately address the Veteran's claim on the basis of direct service connection; thus, the AOJ did not accomplish the objectives set forth in the May 2013 Board remand. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the Board finds that a remand is necessary to comply with the May 2013 Board remand. 

A remand is warranted in order for the May 2013 VA examiner to provide an addendum opinion that clearly answers the question of whether the Veteran's skin disability at least as likely as not began in service or is related to service, to include the November 1960 episode of dermatitis; in addition, whether it has been continuous since service.  The VA examiner should also address whether it is as likely as not that the dermatitis the Veteran experienced in service was the start of his current skin problems. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Update VA medical treatment records and associate them with the claims folder. 

2.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the September 2011 VA examination and provided the May 2013 VA examination opinion in order to provide an additional addendum opinion. The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

The VA examiner should answer the following questions:

A) Is it at least as likely as not (50 percent or greater) that the Veteran's skin disability began in service or is related to service; to include the November 1960 episode of dermatitis?
 
B)    	Is the Veteran's current skin disability the type of disorder that may come and go, or would it be expected to have been continuous since service as the Veteran claims? 

C)   	Is it as likely as not that the dermatitis the Veteran experienced in service was the start of his current skin problems?

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

If the May 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



